Citation Nr: 0830214	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a left ankle 
disability. 

5.  Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for hypertension, service connection for a 
left knee disorder, service connection for a right knee 
disorder, service connection for a left ankle disorder, and 
service connection for a right ankle disorder.  The veteran 
perfected a timely appeal to the decision.  

On June 4, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2007).  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a left knee disability due to 
disease or injury.  

2.  The veteran does not have a right knee disability due to 
disease or injury.  

3.  The veteran does not have a left ankle disability due to 
disease or injury.  

4.  The veteran does not have a right ankle disability due to 
disease or injury.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

4.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letters dated in July 2005 from the RO to the veteran which 
was issued prior to the RO decision in January 2006.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2007 SOC and April 2008 SSOC provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Moreover, at the hearing before the Board in June 2008, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  The 
Board member recommended that the veteran obtain a nexus to 
service.  He was specifically informed of a potential 
evidentiary defect and provided a chance to cure that defect.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a left knee 
disorder, service connection for a right knee disorder, 
service connection for a left ankle disorder, and service 
connection for a right ankle disorder, given that the veteran 
has offered testimony at a hearing before the Board, given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  

After reviewing the claims file, the Board also concludes 
that VA's duty to assist the veteran with his claims has been 
met.  The record includes service medical records and post-
service private and VA medical records.  The veteran has been 
afforded VA examinations in connection with his claims.  The 
record as it stands includes sufficient competent evidence to 
decide the issues on appeal.  


II.  Factual background.

The record reflects that the veteran entered active duty in 
June 1985.  An enlistment examination, dated in March 1985, 
was silent with respect to any complaints, findings or 
diagnoses of bilateral knee or bilateral ankle disabilities.  
The veteran was seen on sick call in January 1999; at that 
time, he was diagnosed with contusion of the left ankle, but 
an x-ray study of the left ankle was negative.  He was again 
seen on sick call in February 1999 with complaints of left 
ankle pain.  The assessment was tendonitis, post-contusion, 
left ankle.  X-ray studies of the ankles and knees, performed 
in November 2004, were negative.  

On the occasion of his separation examination in February 
2005, the veteran reported a history of crepitus and 
stiffness in the knees; X-ray study of the knees was within 
normal limits.  Clinical evaluation of the lower extremities, 
including the knees and ankles was normal.  

The veteran's claim for service connection for bilateral knee 
and bilateral ankle disabilities (VA Form 21-526) was 
received in May 2005.  Submitted in support of the veteran's 
claims were VA progress notes.  During a clinical visit in 
May 2005, the veteran complained of bilateral knee pain.  

The veteran was afforded a VA compensation examination in 
September 2005.  The veteran complained of bilateral knee and 
bilateral ankle pain.  The veteran attributed his bilateral 
knee pain to four or five unrecorded airborne jumps; he 
stated that the left knee pan was more dominant that the 
right.  He also stated that the bilateral knee condition was 
due to 20 years of wear and tear.  Associated symptoms were 
described as intermittent weakness, occasional instability 
and popping.  The veteran indicated that his bilateral ankle 
pain was also due to 20 years of wear and tear; he noted that 
the ankle condition had gradual onset and he felt that the 
ankle condition was related to jump school.  Following an 
evaluation of the lower extremities, the pertinent diagnoses 
were bilateral knee pain, with no fractures, dislocations, or 
other significant abnormalities noted; and bilateral ankle 
pain, with no fractures or other abnormalities noted.  

An X-ray study of the knees, performed in November 2006, 
revealed no fractures, arthritis or effusion.  The veteran 
was seen for a follow up evaluation in January 2007, at which 
time he stated that the inserts he got from podiatry had not 
only helped to reduce his foot pain, but were also helpful in 
reducing ankle and knee pain as well.  The assessment was 
post-traumatic ankle and knee pain, improved with current 
management and apparently with new mattress.  

On the occasion of another VA examination in March 2008, the 
veteran described nonradiating pain in the medial malleolus; 
he denied any associated symptoms.  The veteran also 
described pain in the medial, lateral, and subpatellar areas 
of the right and left knees.  He denied any associated 
symptoms.  The veteran denied any history of inflammatory 
arthritis, fever, chills, weight loss or malaise; he is 
independent with activities of daily living.  X-ray study of 
the ankles revealed no fractures or other abnormalities; and 
the knees revealed no fractures, dislocations, or other 
abnormalities.  The assessment was no diagnosis of a left 
knee condition, no diagnosis of a right knee condition, no 
diagnosis of a left ankle condition, and no diagnosis of a 
right ankle condition.  Subjectively, the veteran denied any 
trauma to the ankles and knees, other than wear and tear.  
Objectively, there is no evidence of chronic disease or 
disability involving the left knee, the right knee, the left 
ankle, or the right ankle.  

At his personal hearing in June 2008, the veteran indicated 
that he served on active duty for 20 years; he stated that he 
did not complain about his knees or ankles while in service.  
It was argued that, as a Master Gunnery Sergeant, the veteran 
was not going to run and complain every time he is hurting.  
The veteran testified that he started experiencing problems 
with his lower extremities around 1999.  The veteran reported 
that any type of physical activity aggravates the pain in his 
knees.  


III.  Legal Analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran maintains that his bilateral knee and bilateral 
ankle disabilities developed as a result of jumps in service, 
and as a result of wear and tear over his 20 year period in 
military service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
bilateral knee and bilateral ankle disabilities.  

In this case, the veteran's service medical records verify 
that he complained of left ankle pain during service; he was 
diagnosed with tendonitis, post-contusion, left ankle.  X-ray 
studies of the ankles and knees, performed in November 2004, 
were negative.  Furthermore, chronic pathology was not 
identified during service.  On the occasion of his separation 
examination in February 2005, the veteran reported a history 
of crepitus and stiffness in the knees; X-ray study of the 
knees was within normal limits.  Clinical evaluation of the 
knees and ankles was normal.  

Following a VA examination in September 2005, the examiner 
noted a diagnosis of bilateral knee pain and bilateral ankle 
pain.  However, no fractures, dislocations or other 
abnormalities were noted in the joints.  

In this regard, the Board notes that while the veteran has 
complained of pain in the knees and ankles, the VA 
examination report in March 2008 specifically reported no 
evidence of chronic disease or disability in either knee or 
ankle joint.  Therefore, there is no evidence of a current 
right or left knee or ankle disease or injury.  To the extent 
that the veteran has bilateral knee and ankle pain, there is 
no competent evidence that the bilateral knee and ankle pain 
is due to an underlying disease or injury (pathology) in the 
joints.  The Federal Circuit has addressed the issue of pain 
without underlying disease or injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered of disease contracted 
in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2007).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a bilateral knee or bilateral ankle disease or injury to 
account for his complaints.  At best, there is a complaint of 
pain without underlying pathology.  The veteran's x-ray 
examinations showed no bony or soft tissue abnormality and no 
evidence was presented to show otherwise.  In the absence of 
disease or injury, service connection may not be granted.  
Pain cannot be compensable without an in-service disease or 
injury to which the pain can be connected by competent 
evidence.  Such a "pain alone" claim must fail when there is 
no sufficient showing that pain derives from an in-service 
disease or injury.  See Sanchez-Benitez.  

The veteran's statements and testimony to the effect that he 
has bilateral knee and bilateral ankle disabilities that are 
attributable to his period of service lack probative value, 
particularly in light of the absence of identified knee or 
ankle disease or injury.  To the extent that in January 2007, 
a VA examiner entered in assessment of post-traumatic pain of 
multiple joints, the Board finds that the opinion is 
remarkably vague and lacking in findings to support the 
opinion.  The Board finds that the more thorough VA examiners 
are far more probative than a poorly reasoned assessment.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a left knee disease or 
injury, a right knee disease or injury, a left ankle disease 
or injury, and a right ankle disease or injury.  The weight 
of the evidence is against the veteran's claims of service 
connection and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND.

The veteran maintains that he has suffered from hypertension 
ever since he was on active duty.  He argues that, while the 
readings are sporadic, he requires medication to keep his 
blood pressure low.  

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  

The service medical records show that the veteran had a blood 
pressure reading of 142/94 in April 1996; at that time, the 
assessment was elevated blood pressure without a diagnosis of 
hypertension.  Subsequently, in February 1999, he had blood 
pressure readings of 143/91 and 140/88; however, no pertinent 
diagnosis was noted.  On the occasion of his separation 
examination in February 2005, the veteran had a blood 
pressure reading of 137/90; the assessment was borderline 
hypertension.  

Post service records show readings of 135/86 in May 2005, 
without a diagnosis of hypertension.  A VA examination report 
in September 2005, noted blood pressure readings of 144/100, 
140/105, and 170/109; the examiner simply noted that the 
veteran had elevated blood pressure on examination.  However, 
submitted at the hearing in June 2008, was a script written 
by the Bitterroot clinic, which reflected a diagnosis of 
hypertension.  

Pursuant to 38 U.S.C.A. § 5103A (d), VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In a supplemental statement of the case (SSOC), issued in 
April 2008, the RO continued to deny the claim for service 
connection for hypertension on the basis that, while the 
March 2008 VA examination recorded elevated blood pressure 
readings, the examiner stated that the veteran did not have 
essential hypertension.  However, as noted above, a June 2008 
treatment note from the bitterroot clinic reflects a 
diagnosis of hypertension.  

In view of the elevated blood pressure readings recorded in 
service and the current evidence showing hypertension, the 
Board finds that further medical clarification is necessary 
to determine whether the inservice findings may represent the 
early manifestations of the currently-diagnosed hypertension.  
Under the circumstances, the Board finds that the RO should 
arrange for the veteran to undergo a VA cardiovascular 
examination to obtain information needed to equitably 
adjudicate the claim on appeal.  See 38 U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology and likely date 
of onset of his claimed hypertension.  
After careful review of the claims 
folder, the VA examiner should confirm 
whether the veteran currently has 
hypertension.  The examiner should also 
be asked to provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current hypertension 
(1) had its onset during his active duty; 
(2) was manifest to a compensable degree 
within one year of the veteran's 
separation from active duty; or (3) is 
otherwise causally or etiologically 
related to his active service or any 
incident therein, including any "elevated 
blood pressure readings" recorded 
therein.  A complete rationale should be 
provided.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for hypertension in light of 
all of the evidence of record.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law. By this remand, 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


